NUMBER 13-20-00362-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                           IN RE JASMINE B. CUELLAR


                    On Petition for Writ of Mandamus and
              Relator’s Emergency Motion for Temporary Relief


                                         ORDER

                Before Justices Hinojosa, Perkes, and Tijerina
                              Order Per Curiam

       Relator Jasmine B. Cuellar filed a petition for writ of mandamus and motion for

emergency relief in the above cause on August 19, 2020. Relator contends that the

Honorable Elia Cornejo Lopez, presiding judge of the 404th Judicial District Court of

Cameron County, Texas, abused her discretion, leaving relator without an adequate

appellate remedy, by granting the real party in interest, Adam T. Garcia, Jr.’s request for

temporary orders pending the trial court’s final ruling on his petition to modify the parent

child relationship.
       Through this original proceeding, relator seeks to vacate the trial court’s August

10, 2020, temporary order which prevents relator from relocating her children from

Cameron County, Texas to Harris County, Texas where relator currently resides, and

provides relator a deadline of thirty days to reestablish her residence in Cameron County

in order to maintain her right to designate the children’s primary residence. Through her

motion for emergency relief, relator seeks a stay of the trial court’s temporary order until

such time as we may fully consider the petition for writ of mandamus.

       The Court previously ordered that the real party in interest, Adam T. Garcia, Jr., or

any others whose interest would be directly affected by the relief sought, file a response

to relator’s petition for writ of mandamus and motion for emergency relief on or before

August 27, 2020. See TEX. R. APP. P. 52.2, 52.4, 52.8. After the response deadline

expired, Garcia filed a notice with this Court indicating that he will not be filing a response

to the petition for writ of mandamus or the motion for emergency relief.

       The Court, having examined and fully considered the motion for emergency relief

is of the opinion that the motion should be granted. The motion for emergency relief is

GRANTED and the trial court’s August 10, 2020 temporary order is ordered STAYED

pending further order of this Court, or until the case is finally decided. See id. R. 52.10(b)

(“Unless vacated or modified, an order granting temporary relief is effective until the case

is finally decided.”).

       IT IS SO ORDERED.

                                                          PER CURIAM

Delivered and filed the
1st day of September, 2020.




                                              2